[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This summary process case presents a classic dilemma: the subject premises are concededly in need of repair, and the landlord is willing to have the defendants stay for several months so long as they pay rent, while the tenants do not want to pay until variety of work is performed. The parties have agreed that there was in effect an oral month to month lease, and rent in the amount of $650 per month was due. It was agreed that the defendants did not pay the rent due on February 1, 1997.
The evidence suggested that on October 1, 1996, a lead paint inspection was performed. High readings were found in various areas, most notably around windows and doors. The plaintiff has been working with the local officials, and is awaiting funding from the Lead Paint Abatement Program. There also were inspections by City of New Britain Housing Inspectors, who found a number of violations. According to the plaintiff, he has received extensions of time in which to complete repairs, and has fixed some of the items. An electric meter is required to be installed for the common areas of the building.
Most of the violations do not amount to the level of substantial and material risks to health and safety, and thus do not excuse the payment of rent. I do find, however, that the condition of nails showing through the floor covering and the structural problem with the porches constitute such hazards. I find that the special defense is, then, proved. Judgment may enter for the defendants.
Beach, J. CT Page 722